 1                                                                        JS-6

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
                                                  Case No. 5:19-CV-00049 (VEB)
10
     CELINA TORRES,
11
                           Plaintiff,             JUDGMENT
12
     vs.
13
     ANDREW M. SAUL, Commissioner of
14
     Social Security,
15
                           Defendant.
16
           For the reasons set forth in the accompanying Decision and Order, it is hereby
17

18   ADJUDGED AND DECREED THAT (1) Plaintiff’s request for an order remanding

     the case for further proceedings is DENIED; (2) the Commissioner’s request for an
19

20                                            1

                      JUDGMENT – TORRES v SAUL 5:19-CV-00049-VEB
 1   order affirming the Commissioner’s final decision and dismissing the action is

 2   GRANTED; (3) judgment is entered in the Commissioner’s favor; and (4) the Clerk

 3   of the Court shall CLOSE this case.

 4         DATED this 31st day of October, 2019,

 5

 6                                      /s/Victor E. Bianchini
                                        VICTOR E. BIANCHINI
 7                                  UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                          2

                      JUDGMENT – TORRES v SAUL 5:19-CV-00049-VEB
